
	
		I
		111th CONGRESS
		2d Session
		H. R. 5127
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Ms. Giffords (for
			 herself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to establish a
		  reporting requirement for any stored value device carried out of, into, or
		  through the United States, to establish registration requirements for stored
		  value programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stored Value Device Registration and Reporting Act of
			 2010.
		2.Definitions
			(a)Definition of
			 financial institutionParagraph (2) of section 5312(a) of title
			 31, United States Code is amended—
				(1)by redesignating
			 subparagraphs (Y) and (Z) as subparagraphs (Z) and (AA), respectively;
			 and
				(2)by inserting after
			 subparagraph (X) the following new subparagraph:
					
						(Y)a person engaged in the business of
				providing stored value services, including a stored value system operator, an
				issuer of stored value, a seller of stored value, and a redeemer of stored
				value;
						.
				(b)Stored value,
			 stored value system operator, and device definedSubsection (a) of section 5312 of title 31,
			 United States Code, is amended by adding at the end the following new
			 paragraphs:
				
					(7)Stored
				valueThe term stored
				value means funds or monetary value represented in digital electronics
				format (whether or not specially encrypted) and stored or capable of storage on
				electronic media in such a way as to be retrievable and transferable
				electronically.
					(8)Stored value
				system operator
						(A)In
				generalThe term stored value system operator means
				any person doing business in the United States that operates a system for
				clearing and settling transactions in which the operator’s stored value device
				is used to purchase goods or services or to obtain cash. To fall within this
				definition, the operator must also have authorized another person (whether
				located in the United States or not) to be an issuing institution or acquiring
				institution for the operator’s stored value device or must act as its own
				issuing institution or acquiring institution.
						(B)DefinitionsFor
				purposes of this paragraph:
							(i)Issuing
				institutionThe term
				issuing institution means a person authorized by the stored value
				system operator to issue the operator’s stored value device.
							(ii)Acquiring
				institutionThe term
				acquiring institution means a person authorized by the stored
				value system operator to contract, directly or indirectly, with merchants or
				other persons to process transactions, including cash access transactions,
				involving the operator’s stored value device.
							(iii)Operator’s
				stored value deviceThe term
				operator’s stored value device means a stored value device capable
				of being used in the United States that—
								(I)has been issued by
				an issuing institution; and
								(II)can be used in
				the operator’s stored value system.
								(9)DeviceThe
				term device means any card, plate, code, account number,
				electronic serial number, mobile identification number, personal identification
				number, or other telecommunications service, equipment, or instrument
				identifier, or other means of account access that can be used, alone or in
				conjunction with another access device, to obtain money, goods, services, or
				any other thing of value, or that can be used to initiate a transfer of funds
				or of stored value (other than a transfer originated solely by paper
				instrument), but a stored value device does not include a credit card or a
				debit card, as such terms are defined by the Secretary of the Treasury.
					(10)Reportable
				stored value deviceThe term reportable stored value
				device means a stored value device for which—
						(A)the associated
				stored value account is reloadable by the device holder;
						(B)the device does not comply with minimum
				stored value device standards prescribed by the Secretary of the
				Treasury;
						(C)the device does
				not bear the name of the person transporting or possessing the device;
				or
						(D)the device is
				designated as reportable by the Secretary of the
				Treasury.
						.
			3.Registration of
			 stored value programs
			(a)In
			 generalSubchapter II of
			 chapter 53 of title 31, United States Code, is amended by inserting after
			 section 5330 the following new section:
				
					5330A.Registration
				of stored value programs
						(a)Registration
				with Secretary of the Treasury required
							(1)In
				generalAny stored value
				system operator shall register each stored value program that such person
				authorizes to function on such stored value system with the Secretary of the
				Treasury not later than the end of the 180-day period beginning on the later
				of—
								(A)the date of the enactment of the Stored
				Value Device Registration and Reporting Act of 2010; or
								(B)the end of the 30-day period that begins on
				the date on which the first stored value transaction in the stored value
				program is processed.
								(2)Form and manner
				of registrationSubject to the requirements of subsection (b),
				the Secretary of the Treasury shall prescribe, by regulation, the form and
				manner for registering a stored value program pursuant to paragraph (1).
							(3)Persons remain
				subject to State lawThis section shall not be construed as
				superseding any requirement of State law relating to persons operating stored
				value systems or persons engaged in stored value programs within the
				jurisdiction of such State.
							(4)False and
				incomplete informationThe filing of false or materially
				incomplete information in connection with the registration of a stored value
				program shall be considered as a failure to comply with the requirements of
				this subchapter.
							(b)Contents of
				RegistrationThe registration
				of a stored value program under subsection (a) shall include the following
				information:
							(1)The name and
				location of the operator of the stored value system.
							(2)The name and
				address of each person who—
								(A)issues the stored
				value associated with the stored value program;
								(B)issues a stored
				value device associated with the stored value program; or
								(C)provides stored
				value processing services to the issuer of the stored value or to the issuer of
				the stored value device, or to a person acting in a capacity similar to such
				issuer.
								(3)The name and
				address of any depository institution at which the stored value program
				maintains a transaction account (as defined in section 19(b)(1)(C) of the
				Federal Reserve Act).
							(4)The name and
				address of the bank, foreign or domestic, in which the primary transaction
				account for the funds representing the stored value sold is held, the bank
				routing number, and the bank account number.
							(5)The bank
				identification number or other system identifier of the stored value devices
				for the stored value program.
							(6)A description of
				the features included in the group of services offered to stored value account
				holders in the stored value program, either provided directly through the
				stored value system or otherwise, including—
								(A)the maximum amount
				of value that may be held in a stored value account at any time (maximum total
				load amount);
								(B)the maximum amount
				of funds that may be loaded to the stored value account per load
				transaction;
								(C)the maximum amount
				of funds that may be loaded to a stored value account per day;
								(D)the maximum amount
				of funds that may be loaded to a stored value account per day through one or
				more load purchases in currency;
								(E)the maximum amount
				of stored value that may be loaded through an automated clearinghouse
				transaction;
								(F)the maximum amount
				that may be loaded through a Fedwire (the realtime gross settlement system
				operated by the Board of Governors of the Federal Reserve System)
				transaction;
								(G)the maximum amount
				of stored value that may be redeemed in currency through an over-the-counter
				transaction by a system member;
								(H)the maximum amount
				of stored value that may be redeemed in currency through an automated teller
				machine or other mechanical means per transaction;
								(I)the maximum amount
				of stored value that may be redeemed in currency through an automated teller
				machine or other mechanical means per day;
								(J)the maximum amount
				of value that may be spent though one or more automated clearinghouse
				transactions per day; and
								(K)the maximum amount
				of value that may be spent through Fedwire transactions per day.
								(7)A description of
				the measures in effect under the program to assure that—
								(A)the identity of
				the owner of the stored value is accurate;
								(B)the person using
				the device is the person entitled to do so;
								(C)stored value
				account holders are informed that participation in a stored value program
				constitutes waiver of objection to law enforcement access to the present amount
				of stored value accessible through a stored value device; and
								(D)the amount of
				value available through the device at the time of the inquiry is accessible to
				law enforcement.
								(8)Such other
				information as the Secretary of the Treasury may require.
							(c)Eligibility for
				registrationNo stored value
				program is eligible for registration unless the stored value devices associated
				with that program clearly and visibly state on the device, to the extent the
				device is a physical device, and to the extent prescribed by the Secretary of
				the Treasury—
							(1)that the device is
				a stored value device;
							(2)the name, address,
				and telephone number of the issuer of the stored value associated with the
				device for use by law enforcement;
							(3)the maximum amount
				of value that may be held in a stored value account associated with the device
				at any time (maximum value);
							(4)the bank
				identification number of the stored value program that is associated with the
				device, if any; and
							(5)a clear and
				concise descriptive label of the type of stored value program through which the
				device is issued.
							(d)Stored value
				program definedFor purposes
				of this section, the term stored value program means any one or
				more stored value devices with the same device functionality authorized by a
				stored value system operator to be issued by an issuing institution in which
				each device in the program is identified by the same bank identification number
				or other identifier that relates the stored value device to the issuing
				institution.
						(e)Civil penalty
				for failure To comply with registration requirements
							(1)In
				generalAny person who fails to comply with any requirement of
				this section or any regulation prescribed under this section shall be liable to
				the United States for a civil penalty of $5,000 for each such violation.
							(2)Continuing
				violationEach day a violation described in paragraph (1)
				continues shall constitute a separate violation for purposes of such
				paragraph.
							(3)AssessmentsAny
				penalty imposed under this subsection shall be assessed and collected by the
				Secretary of the Treasury in the manner provided in section 5321 and any such
				assessment shall be subject to the provisions of such section.
							(f)Forfeiture
							(1)In
				generalAny—
								(A)stored value
				device issued in connection with a stored value program that fails to comply
				with any requirement of this section or any regulation prescribed under this
				section,
								(B)stored value
				issued in connection with a stored value program that fails to comply with any
				requirement of this section or any regulation prescribed under this section, or
								(C)physical stored
				value device that does not comply with the physical characteristics required
				for registration under this section,
								may be
				seized and forfeited to the United States.(2)ProcedureThe
				seizure and forfeiture shall be governed by the procedures governing civil
				forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of title
				18, United States Code.
							(3)Treatment of
				certain property as involved in the offenseFor purposes of this
				subsection, any stored value device, and any other property used, or intended
				to be used to facilitate the offense (including the funds or value of funds
				accessible by the stored value device at the time of the offense), shall be
				considered property involved in the offense.
							(g)Small Business
				and Low-Risk ExemptionThe Secretary of the Treasury shall
				prescribe regulations establishing, on the basis of such criteria as the
				Secretary determines to be appropriate, a threshold point under which small-
				and low-risk stored value programs will not be required to register under this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 53 of title 31, United States Code, is amended by
			 inserting after the item relating to section 5330 the following new
			 item:
				
					
						5330A. Registration of stored value
				programs.
					
					.
			4.Amendments relating to
			 reports on exports and imports of monetary instruments, stored value, and
			 stored value devices
			(a)Requirement of
			 reports on exports and imports of stored value and stored value
			 devicesSection 5316(a) of
			 title 31, United States Code, is amended to read as follows:
				
					(a)Except as provided
				in subsection (d) of this section, a person or an agent or bailee of the person
				shall file a report under subsection (b) of this section when the person,
				agent, or bailee knowingly—
						(1)transports, is
				about to transport, or has transported, monetary instruments, stored value, or
				a combination of monetary instruments and stored value, of more than $10,000 at
				one time, or reportable stored value devices at one time—
							(A)from a place in
				the United States to or through a place outside the United States; or
							(B)to a place in the
				United States from or through a place outside the United States; or
							(2)receives monetary
				instruments, stored value, or a combination of monetary instruments and stored
				value, of more than $10,000 at one time, or reportable stored value devices at
				one time, transported into the United States from or through a place outside
				the United
				States.
						.
			(b)Report filing
			 and content requirementsSubsection (b) of section 5316 of title 31,
			 United States Code, is amended to read as follows:
				
					(b)Report filing
				and content requirements
						(1)Time and place
				of filingA report under subsection (a) shall be filed at the
				time and place the Secretary of the Treasury prescribes.
						(2)Monetary
				instrument or stored valueA report filed under this subsection
				with respect to monetary instruments or stored value shall contain the
				following information to the extent the Secretary of the Treasury
				prescribes:
							(A)The legal capacity
				in which the person filing the report is acting.
							(B)The origin,
				destination, and route of the monetary instruments or stored value.
							(C)When the monetary
				instruments or stored value are not legally and beneficially owned by the
				person transporting the instruments or stored value, or if the person
				transporting the instruments or stored value personally is not going to use
				them, the identity of the person that gave the instruments or stored value to
				the person transporting them, the identity of the person who is to receive
				them, or both.
							(D)The amount and
				kind of monetary instruments or stored value transported.
							(E)Such additional
				information as the Secretary of the Treasury may require.
							(3)Stored value
				devicesA report filed under this subsection with respect to
				reportable stored value devices shall contain the following information to the
				extent the Secretary of the Treasury prescribes:
							(A)The legal capacity
				in which the person filing the report is acting.
							(B)The origin,
				destination, and route of the stored value devices.
							(C)When the stored
				value devices are not legally and beneficially owned by the person transporting
				the stored value devices, or if the person transporting the stored value
				devices personally is not going to use the stored value devices, the identity
				of the person that gave the stored value devices to the person transporting
				them, the identity of the person who is to receive them, or both.
							(D)The maximum value
				of the devices transported.
							(E)The amount of
				stored value in the stored value account associated with the devices at the
				time they are transported.
							(F)The number and
				kind of stored value devices transported.
							(G)Such additional
				information as the Secretary of the Treasury may require.
							(4)Maximum
				valueFor purposes of this subsection, the maximum
				value of a stored value device is the maximum monetary value that can
				be loaded to the stored value account that the device
				accesses.
						.
			5.Amendments
			 relating to search and forfeiture of monetary instruments and stored value
			 devicesSection 5317 of title
			 31, United States Code, is amended—
			(1)in the heading of
			 such section, by inserting after instruments the following:
			 and stored value
			 devices; and
			(2)by amending
			 subsection (a) to read as follows:
				
					(a)In
				generalThe Secretary of the Treasury or the Secretary of
				Homeland Security may apply to a court of competent jurisdiction for a search
				warrant when such Secretary reasonably believes a monetary instrument, stored
				value, or a reportable stored value device is being transported and a report on
				the instrument or device under section 5316 of this title has not been filed or
				contains a material omission or misstatement. Such Secretary shall include a
				statement of information in support of the warrant. On a showing of probable
				cause, the court may issue a search warrant for a designated person or a
				designated or described place or physical object. This subsection does not
				affect the authority of the Secretary of the Treasury or the Secretary of
				Homeland Security under another
				law.
					.
			6.Amendment of
			 smuggling provisionsChapter
			 53 of subtitle IV of title 31, United States Code, is amended by amending
			 section 5332 to read as follows:
			
				5332.Smuggling of
				cash, monetary instruments, stored value, and stored value devices into or out
				of the United States
					(a)Criminal
				offense
						(1)In
				generalWhoever, with the intent to evade a currency reporting
				requirement under section 5316, knowingly conceals more than $10,000 in
				currency or other monetary instruments or stored value, or any physical
				reportable stored value device, on the person of such individual or in any
				conveyance, article of luggage, merchandise, or other container, and transports
				or transfers or attempts to transport or transfer such currency, other monetary
				instruments, stored value, or physical reportable stored value device from a
				place within the United States to a place outside of the United States, or from
				a place outside the United States to a place within the United States, shall be
				guilty of a currency smuggling offense and subject to punishment pursuant to
				subsection (b).
						(2)Concealment on
				personFor purposes of this section, the concealment of currency,
				other monetary instruments, or physical reportable stored value device on the
				person of any individual includes concealment in any article of clothing worn
				by the individual or in any luggage, backpack, or other container worn or
				carried by such individual.
						(b)Penalty
						(1)Term of
				imprisonmentA person convicted of a currency smuggling offense
				under subsection (a), or a conspiracy to commit such offense, shall be
				imprisoned for not more than 5 years.
						(2)ForfeitureIn
				addition, the court, in imposing sentence under paragraph (1), shall order that
				the defendant forfeit to the United States any property, real or personal,
				involved in the offense, and any property traceable to such property.
						(3)ProcedureThe
				seizure, restraint, and forfeiture of property under this section shall be
				governed by section 413 of the Controlled Substances Act.
						(4)Personal money
				judgmentIf the property subject to forfeiture under paragraph
				(2) is unavailable, and the defendant has insufficient substitute property that
				may be forfeited pursuant to section 413(p) of the Controlled Substances Act,
				the court shall enter a personal money judgment against the defendant for the
				amount that would be subject to forfeiture.
						(c)Civil
				forfeiture
						(1)In
				generalAny property involved in a violation of subsection (a),
				or a conspiracy to commit such violation, and any property traceable to such
				violation or conspiracy, may be seized and forfeited to the United
				States.
						(2)ProcedureThe
				seizure and forfeiture shall be governed by the procedures governing civil
				forfeitures in money laundering cases pursuant to section 981(a)(1)(A) of title
				18, United States Code.
						(3)Treatment of
				certain property as involved in the offenseFor purposes of this
				subsection and subsection (b), any currency, other monetary instrument, stored
				value, or physical reportable stored value device that is concealed or intended
				to be concealed in violation of subsection (a) or a conspiracy to commit such
				violation, any article, container, or conveyance used, or intended to be used,
				to conceal or transport the currency, other monetary instrument, stored value,
				or physical reportable stored value device, and any other property used, or
				intended to be used to facilitate the offense (including the funds or value of
				funds accessible by the stored value device at the time of the offense), shall
				be considered property involved in the
				offense.
						.
		7.Stored value
			 device study
			(a)In
			 GeneralThe Secretary of the Treasury, in consultation with the
			 Attorney General, the Secretary of Homeland Security, and the Director of
			 National Intelligence, shall carry out a study on stored value devices. Such
			 study shall include—
				(1)an analysis of the
			 extent to which stored value devices are used for the purpose of
			 providing—
					(A)payments related
			 to drug trafficking;
					(B)payments related
			 to human trafficking; or
					(C)financial support
			 to terror cells operating within the United States;
					(2)an analysis of the
			 extent to which stored value devices issued by foreign entities are being
			 utilized in the United States, including the typical countries of origin of
			 such devices and the typical values of such devices when imported into the
			 United States;
				(3)an analysis of the
			 extent to which stored value devices issued by United States entities are being
			 utilized outside the United States, including the typical locations where value
			 is added to such device and where value is typically subtracted
			 internationally;
				(4)an identification
			 of any trends in stored value addition and subtraction that appear to be
			 associated with drug trafficking or human trafficking;
				(5)a
			 list of stored value device types which are now or may soon be used for money
			 laundering;
				(6)recommendations on
			 methods to collect data related to stored value device transactions for
			 purposes of law enforcement and intelligence analysis in a manner consistent
			 with the Foreign Intelligence Surveillance Act and privacy laws; and
				(7)an analysis of
			 whether requiring certain information to be printed, or otherwise made
			 available, on stored value devices would help customs and law enforcement
			 officers identify such devices and track the origins of such devices, where
			 such information could include the name and address of the device issuer, the
			 maximum value of funds that can be stored on such device, and the fact that the
			 device is a stored value device.
				(b)ReportNot
			 later than the end of the 180-day period beginning on the date of the enactment
			 of this Act, the Secretary of the Treasury shall submit a report to the
			 Congress containing all findings and determinations made in carrying out the
			 study required under subsection (a).
			(c)Stored Value
			 Device DefinedFor purposes of this section, the term
			 stored value device shall have the meaning given such term under
			 section 5312(a)(9) of title 31, United States Code.
			
